Judgment, Supreme Court, New York County (Irma Vidal Santaella, J.), entered February 26, 1993, which, inter alia, dismissed the complaint seeking a declaration of the plaintiff landlord’s right of access to the premises of defendant tenant and damages caused by defendant’s alleged refusal to permit access following the trial court’s confirmation of a Special Referee’s finding that defendant had not improperly denied plaintiff access to the premises, unanimously affirmed, with costs.
The record substantiates the Referee’s finding that defendant did not deny access to plaintiff’s workers for the purpose of removing planters from the apartment’s terrace. Plaintiff’s architect testified that defendant never prevented workers from gaining access to the terrace by way of a ladder from the roof of the building. Plaintiff cited testimony establishing only that defendant himself refused to remove the planters, not *53that he refused access to others. Moreover, it is not disputed that plaintiffs workers did in fact remove the items that had to be removed pursuant to a court order, and eventually restored the terrace. Concur—Ellerin, J. P., Wallach, Kupferman and Rubin, JJ.